Citation Nr: 0621610	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-40 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a nonservice-connected burial benefits.

2.  Entitlement to a nonservice-connected death pension 
benefits.
  

REPRESENTATION

Appellant represented by:	Reverend Dr. Reverend Dr. 
Jones, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1972.  
He died in September 1983. The appellant is the veteran's 
widow. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO), 
which denied the benefits sought on appeal.

In September 2005 the Board remanded this claim to schedule a 
Travel Board hearing.  This hearing was held in January 2006, 
and a transcript is in the file.


FINDINGS OF FACT

1. The veteran died and was buried in September 1983.

2. The appellant married "J.D.B." in May 1985.

3. The appellant's marriage to J.D.B. terminated by divorce 
in July 1993.

4. VA received the appellant's application for payment of VA 
burial benefits in October 2000.



CONCLUSIONS OF LAW

1.  There is no legal entitlement to VA burial benefits. 38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2005).

2.  There is no legal entitlement to VA death pension 
benefits. 38 U.S.C.A. §§ 101, 1541 (West 2002); 38 C.F.R. §§ 
3.3, 3.50, 3.55 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA has certain duties to notify and 
assist a claimant.  In this case, however, inasmuch as the 
law, and not the evidence, is dispositive, 38 U.S.C.A. § 5102 
is not applicable. See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

VA Burial Benefits 

The appellant seeks the payment of VA burial benefits for the 
burial of the veteran. The appellant's statement and 
testimony alleges that she applied for VA burial benefits 
through the Johnson Funeral Home in Houston, Texas.  She was 
verbally informed by a representative of the funeral home 
that VA burial benefits and a cemetary plot had been denied.  
She never actually filed a written and signed application for 
burial benefits with VA.

Under the applicable criteria, if a veteran's death is not 
service connected, an amount not to exceed the amount 
specified in 38 U.S.C.A. § 2302 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial. Entitlement is 
subject to, among other conditions, the veteran being in 
receipt of VA compensation or pension at the time of his 
death, or if he had a pending claim at the time of his death.  
38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within 2 years after the burial of the veteran. 38 
U.S.C.A. § 2304. Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within two years after the permanent 
burial or cremation of the body. 38 C.F.R. § 3.1601(a).

Here, the veteran's death certificate shows he died in 
September 1983.  He was buried that month.  At the time of 
his death he was not service connected for any disorder, he 
was not receiving VA pension benefits, and a VA claim was not 
then pending.  

The claims file contains a September 1983 application for a 
US flag for burial purposes.  There is also a typed unsigned 
copy of an application for burial benefits received by the RO 
on January 11, 1984.  Significantly, there is also a 
subsequent January 30, 1984 VA letter to the appellant 
explaining burial benefits which may be payable because of 
the veteran's death.  The letter specifically notes that the 
application for burial benefits received by the RO in January 
1984 was unsigned. 

At the January 2006 Travel Board hearing the appellant 
testified that the application for VA burial benefits was 
filed through the veteran's funeral home.  Regarding the 
second unsigned application dated in January 1984, this was 
filled out with the assistance of a VA representative.  It 
was not signed because she informed the representative that 
she had already submitted an application and was told she did 
not need to file a second claim.

Once VA receives notice of the death of a veteran, VA will 
furnish the appropriate form to apply for death benefits. 
However, it is the claimant who must submit the claim for 
such benefits and it is her responsibility to ensure that VA 
receives the claim. See 38 C.F.R. § 3.150 (2005). Further, 
the appellant is charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Hence, the 
appellant knew or should have known that she needed to sign 
her claim.

While the Board considered the appellant's contentions, there 
is no legal basis to establish entitlement to burial benefits 
under the law.  Because the record shows her completed claim 
was not received by VA until November 2000, more than 
seventeen years after the veteran's burial, VA is expressly 
precluded by law from paying for the veteran's burial 
expenses.  38 U.S.C.A. § 2304.

The Board acknowledges that this decision means that the 
claimant is responsible for all burial costs without 
assistance from VA.  Still, the Board is bound by all 
applicable laws and regulations, court decisions, and 
precedent opinions by VA's General Counsel. 38 U.S.C.A. § 
7104(c) (West 2002). The law is clear on the determinative 
issue: a completed application for reimbursement or direct 
payment of burial and funeral expenses must be received by VA 
within two years of the veteran's burial. In this case, 
unfortunately, VA did not receive a completed claim prior to 
2000.  Hence, no relief is available.

Death Pension Benefits 

Death pension benefits are payable to the surviving spouse 
because of the nonservice-connected death of the veteran. 38 
U.S.C.A. § 1541 (West 2002).  A "surviving spouse" is a 
person of the opposite sex who, inter alia, has not remarried 
or has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held herself out to be the spouse of such other person. 38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

While 38 C.F.R. § 3.55 provides that remarriage of a 
surviving spouse will not bar furnishing of benefits to a 
surviving spouse in certain circumstances, the regulation 
states that, on or after January 1, 1971, a surviving spouse 
may have benefits reinstated if the remarriage terminated 
prior to November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for the remarriage, would be considered the surviving 
spouse, provided that the marriage: (i) has been terminated 
by death, or (ii) has been dissolved by a court with basic 
authority to render divorce decrees unless VA determines that 
the divorce was secured through fraud by the surviving spouse 
or by collusion. 38 C.F.R. § 3.55(a)(2). 

The veteran died in September 1983.  In May 1985, the 
appellant married J.D.B.  They were divorced in July 1993.  
There is no dispute as to the accuracy of these basic facts.  
Therefore, although the appellant's marriage to J.D.B. was 
terminated, it was not terminated until July 1993, years 
after the date of November 1, 1990 required by regulation.  
Accordingly, entitlement to death pension benefits is not 
permitted. 

Summary

In a case such as this one, where the law and not the 
evidence is dispositive of the issues before the Board, the 
claims are denied because of the absence of legal merit and a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). Accordingly, the appellant's claims for 
VA burial benefits and pension benefits are denied.

To the extent the appellant argues that it is unfair, 
burdensome, or inequitable to deny VA burial and pension 
benefits, the Board is without authority to grant benefits on 
an equitable basis.  The authority to award equitable relief 
under 38 U.S.C.A. § 503(a) (West 2002) is committed to the 
exclusive discretion of the Secretary of VA, and the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
McCay v. Brown, 9 Vet. App. 183, 189 (1996).

ORDER

Because the appellant's application for burial benefits was 
not timely filed, the appeal is denied.

Entitlement to nonservice connected death pension benefits is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


